Case 20-14201-pmm         Doc 42    Filed 12/22/20 Entered 12/23/20 07:19:56            Desc Main
                                   Document      Page 1 of 2



                        UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


In re:                                        :       Chapter 12
                                              :
Larry Lee Wisser,                             :       Case No. 20-14201 – PMM
Cathleen Rachel Wisser,                       :
                                              :
         Debtors.                             :


  ORDER GRANTING IN PART AND DENYING IN PART MOTION FOR RELIEF
     FROM STAY (IN REM) OR IN THE ALTERNATIVE, FOR ADEQUATE
  PROTECTION PAYMENTS AND FOR TURNOVER OF INSURANCE PROCEEDS

         AND NOW, upon consideration of the Motion for Relief from Stay (In Rem) to exercise

its State Court remedies against the Debtors’ Real Estate located at 8281 Holbens Valley Road,

8284 Holbens Valley Road, and 8292 Creamery Road, New Tripoli, Pennsylvania and Insurance

Proceeds, or in the Alternative, for Adequate Protection Payments and for Turnover of Insurance

Proceeds, (“the Motion”) (Doc. #27);

         AND, after an evidentiary hearing held on December 22, 2020;

         AND, for the reasons stated on the record;

         It is hereby ORDERED AND DETERMINED that:

1. The Debtors are authorized to retain the Barn Insurance Proceeds and are authorized to

   utilize the Barn Insurance Proceeds for the sole purpose of rebuilding the barn and no other

   purpose.

2. The Order, dated December 15, 2020, directing in alia, the Debtors to remit to Northwest

   Bank on an ongoing basis, Adequate Protection Payments in the amount of $2,000 per

   month, remains in full force and effect, and therefore, to the extent that the Motion seeks

   adequate protection, the Motion is GRANTED.



                                                  1
Case 20-14201-pmm       Doc 42     Filed 12/22/20 Entered 12/23/20 07:19:56          Desc Main
                                  Document      Page 2 of 2



3. The Debtors’ retention and use of the Barn Insurance Proceeds is conditioned upon timely

   and continued payment of the Adequate Protection Payments in paragraph 2, above.

4. The Debtors are required to file a motion for turnover of the Barn Insurance Proceeds on or

   before January 5, 2021.

5. The Motion is DENIED to the extent that it seeks in rem relief from the automatic stay or

   alternatively, for turnover of the Barn Insurance Proceeds.




Date: December 22, 2020
                                                    PATRICIA M. MAYER
                                                    U.S. BANKRUPTCY JUDGE




                                               2
